         Case 1:18-cv-07803-LGS Document 45 Filed 11/26/19 Page 1 of 4



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION                           CHRISTOPHER J. DUNNIGAN
                              NEW YORK REGIONAL OFFICE                                TELEPHONE: (212) 336-0061
                                        200 VESEY STREET, SUITE 400                   DUNNIGANCJ@SEC.GOV
                                          NEW YORK, NY 10281-1022



                                                                 November 26, 2019

By ECF
Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007


       Re:     SEC v. James Bernard Moore and Universal Voicetech, Inc., 18-civ.-7803 (LGS)

Dear Judge Schofield:

I represent the Securities and Exchange Commission (“Commission”) in the above-referenced
matter. Pursuant to the Court’s Orders dated September 13, 2018 (Docket No. 10), October 21,
2019 (Docket No. 42) and October 22, 2019 (Docket No. 43), the Commission hereby submits: (1)
a Proposed Case Management and Discovery Plan, in advance of the scheduled December 3, 2016
Initial Discovery Conference and (2) a summary of the case pursuant to the Court’s September 13,
2018 Order.

Attempts to Communicate With Defendant and
Proposed Case Management and Discovery Plan

The Commission is aware via ECF notice on November 7 and 22, 2019, that the Court’s attempts to
provide notice of existing Scheduling Orders to defendant James Moore (“Moore”) have been
returned as undeliverable.

The Commission has also sent the following to Moore at his last known addresses as follows:

       (1) October 24, 2019, the Commission sent the Court’s October 21 & 22, 2019 Orders
           (Docket Nos. 42 & 43) to Moore via UPS at Metropolitan Correctional Center - New
           York;

       (2) November 7, 2019, the Commission sent a letter to Moore via UPS at FMC Devens, in
           Devens, MA, enclosing Docket Nos. 10, 42, and 43, requesting Moore communicate
           with the Commission, enclosing the Court’s template Joint Case Management and
           Discovery Plan, and representing to Mr. Moore that the Commission would inform the
           Court of any of his proposals; and
          Case 1:18-cv-07803-LGS Document 45 Filed 11/26/19 Page 2 of 4



Hon. Lorna G. Schofield
November 26, 2019



       (3) November 13, 2019, the Commission sent a letter to Moore via USPS at FMC Devens,
           in Devens, MA, requesting Moore Communicate with the Commission and enclosing a
           Proposed Joint Case Management and Discovery Plan with proposed dates.

To date, Moore has not responded to any of the Commission’s correspondence. The Commission
has also reached out on multiple occasions to his criminal defense counsel in the related criminal
case U.S. v. Moore, 18-cr-00759 (RMB) (the “Criminal Case”), who has also been recently unable to
contact Moore. Counsel has informed the Commission that he understands Moore has completed
his psychological evaluation (see, Docket No. 40), and has been recently transferred to the
Metropolitan Detention Center - Brooklyn. Moore’s criminal defense counsel informed the
Commission that he would attempt to physically deliver the Commission’s October 24 and
November 7 correspondence to Mr. Moore when he visits him in relation to the Criminal Case.

Pursuant to Section IV.2 of the Court’s Individual Rules and Procedures for Civil Cases, enclosed is
the Commission’s Proposed Case Management and Discovery Plan, in advance of the scheduled
December 3, 2019 Initial Discovery Conference with the Court. The Commission respectfully
requests that the Court enter this plan and allow discovery to proceed, with the understanding that
Mr. Moore has not had any input in this plan, and may seek to modify it at a later date. The
Proposed Case Management Plan and Discovery Order is identical to the one sent to Moore on
November 13.

Description of the Case

The Commission’s Complaint (Docket No. 1) alleges that Moore and Universal Voicetech, Inc., a
company Moore controlled, aided and abetted an offering fraud perpetrated by Renwick Haddow in
violation of Sec. 17(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(a)], Section
10b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
thereunder [15 U.S.C. § 240.10b-5]. The Complaint alleges that Haddow (who has now pled guilty),
sold investors interests in a company known as “Bar Works,” which allegedly provided co-working
spaces in converted restaurants and bars. In reality, Haddow and others made material
misrepresentations in marketing materials sent to investors about Bar Works while raising over $37
million from investors. Among other things, Bar Works’ website and offering memoranda touted
the experience of its CEO Jonathan Black and omitted any mention of Haddow, when in fact Black
was wholly fictitious and Haddow, who actually controlled Bar Works, had been sued for a previous
illegal investment scheme by the Financial Conduct Authority in the U.K. Haddow subsequently
misappropriated the vast majority these investor funds. Moore and Universal Voicetech, Inc. aided
and abetted Haddow in his fraudulent scheme by interfacing with and finding sales agents who
solicited investments in Bar Works. Moore knew that the marketing materials he and his agents used
to solicit investments in Bar Works omitted Haddow’s name and instead listed a fictitious name and
background when describing Black, the company’s purported CEO. Moore received commissions
from Bar Works that totaled at least $1.5 million.

Moore has filed an Answer (Docket No. 12). Universal Voicetech, Inc. is in default.
          Case 1:18-cv-07803-LGS Document 45 Filed 11/26/19 Page 3 of 4



Hon. Lorna G. Schofield
November 26, 2019



Jurisdiction and Venue

The Commission brings this proceeding under Securities Act Section 20 [15 U.S.C. ¶ 77t(b)] and
Exchange Act Section 21(d) [15 U.S.C § 78u(d)(3)] as the governmental agency tasked with
enforcing the Securities Act and Exchange Act. The Court has jurisdiction pursuant to Securities Act
Section 22(a) [15 U.S.C. § 77v(a)] and Exchange Act Section 27 [15 U.S.C. § 78aa]. For purposes of
venue, Bar Works was headquartered in Manhattan, as were several of its co-working spaces.

Anticipated Motions

The Commission does not anticipate any motions until the close of the discovery. Given that Mr.
Moore has been convicted of wire fraud in the related Criminal Case, the Commission anticipates
filing a motion for summary judgment based on collateral estoppel.

Prior Discovery

No discovery has taken place as the case was stayed until the Court lifted the stay of discovery on
October 21, 2019 (Docket No. 42).

The Commission anticipates that the principle discovery in this matter will involve the deposition of
Moore.

Computation of Damages

Moore and Universal Voicetech, Inc. helped to raise over $5 million from approximately 100
investors. Moore received at least $1.5 million in commissions. The Commission requests this latter
amount in disgorgement, plus prejudgment interest and civil penalties.

Settlement Discussions

As the Commission has reached out to Moore several times with a proposed offer of settlement.
However, the Commission has not heard back and as a result no settlement discussions have taken
place. The Commission suggests a settlement conference (if possible) to discuss a potential
bifurcated settlement.
         Case 1:18-cv-07803-LGS Document 45 Filed 11/26/19 Page 4 of 4



Hon. Lorna G. Schofield
November 26, 2019



                                                        Sincerely,

                                                        /s/ Christopher J. Dunnigan

                                                        Christopher J. Dunnigan
                                                        Senior Trial Counsel

Cc:    (by email):   Michael Grudberg, Esq.
                     Criminal defense counsel for
                     Defendant James B. Moore

       (by UPS):     James P. Moore
                     MDC - Brooklyn

Enclosures:    Proposed Case Management and Discovery Plan
